NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JUAN LUIS ZERMENO, Appellant.

                             No. 1 CA-CR 18-0018
                               FILED 11-29-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-159817-001
            The Honorable Peter C. Reinstein, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Consuelo M. Ohanesian
Counsel for Appellant
                            STATE v. ZERMENO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Defendant Juan Luis Zermeno was given an
opportunity to file a supplemental brief in propria persona but did not do
so. Our obligation is to review the entire record for reversible error, State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the evidence in the light
most favorable to sustaining the conviction and resolving all reasonable
inferences against Zermeno, State v. Guerra, 161 Ariz. 289, 293 (1989).

¶2             On December 17, 2014, victim J.C.’s adult daughter called
police to her father’s home because no one had seen or heard from him for
multiple days, and his Ford F-150 and Cadillac Escalade were missing.
Upon entering J.C.’s home, officers found J.C.’s corpse lying face down on
the floor, surrounded by “what would appear to be dried blood.” They also
found more blood in multiple locations, a bloody knife with a broken tip,
and areas where it appeared televisions were missing. Officers and crime-
scene analysts collected potential DNA samples from multiple locations
including the knife’s blade and handle as well as a drop of blood in the
garage.

¶3             On December 18, 2014, officers investigating J.C.’s murder
became aware that Zermeno contacted an acquaintance on December 15 to
sell J.C.’s Cadillac (he later used the same acquaintance to sell J.C.’s Ford).
At the time of the sale, Zermeno was not aware that the acquaintance had
prior interactions with law enforcement as a confidential informant.
Although the informant had previously sold cars for Zermeno, the sale of
these two vehicles made him suspicious because the Cadillac had blood on
its interior and exterior surfaces.

¶4             Zermeno was arrested and charged with first-degree
murder—either premeditated or felony murder— (count one), burglary in
the first degree (count two), armed robbery (count three), and trafficking in


                                       2
                           STATE v. ZERMENO
                           Decision of the Court

stolen property in the first degree (count four). Evidence presented at the
15-day trial established, among other things, that (1) J.C. was stabbed many
times, one or more of which caused his death; (2) J.C. had defensive wounds
on his hands and arms; (3) the tip of the bloody knife was embedded in
J.C.’s skull; (4) some of the blood in the garage and on the knife’s handle
belonged to Zermeno; (5) on December 15th at 2:42 a.m., Zermeno used a
cell phone that was not his primary number to communicate with the
informant about selling J.C.’s Cadillac; (6) there were at least two people,
not including J.C., in the home at the time of the murder because two sets
of shoe prints were visible in the blood surrounding J.C.’s body; (7) J.C.’s
two televisions were missing from the home; and (8) a remote control likely
belonging to one of the stolen televisions was found in the Cadillac.

¶5           The jury found Zermeno guilty of counts one, two, and four,
but found him not guilty of count three. The jury then found that the State
proved aggravating circumstances as to counts one and two. The superior
court sentenced Zermeno to natural life for count one, 14 years for count
two, and 8 years for count four, with presentence incarceration credit of
1,092 days. The court ordered that count two would run consecutively to
count one, but concurrently with count four. Zermeno timely appealed.

¶6             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Zermeno was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the convictions, and the sentences-
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Zermeno’s constitutional and statutory
rights. Therefore, we affirm his convictions and sentences.




                                     3
                            STATE v. ZERMENO
                            Decision of the Court

¶7             Defense counsel’s obligations pertaining to Zermeno’s
representation in this appeal have ended. See State v. Shattuck, 140 Ariz. 582,
584 (1984). Counsel need do no more than inform Zermeno of the outcome
of this appeal and his future options, unless, upon review, counsel finds “an
issue appropriate for submission” to the Arizona Supreme Court by
petition for review. Id. at 584-85. Zermeno has 30 days from the date of this
decision to proceed, if he wishes, with a pro per motion for reconsideration
or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4